Citation Nr: 1120183	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from April 1986 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran withdrew his request for a video conference hearing in January 2006.  

This appeal was previously before the Board in January 2006, at which time it was remanded for further development including to obtain outstanding VA treatment records and social security disability records, and to request private records; to afford the Veteran VA examinations for his service-connected disabilities to determine their relation to employability, and to then readjudicate the claim.  As will be discussed below, VA examinations were obtained in October and November 2006.  Social security disability and VA treatment records were associated with the claims folder.  Private treatment records were requested, and the Veteran was informed in March 2007 that they were not received.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has a combined disability rating of 70 percent, with disabilities affecting a single body system rated as at least 40 percent disabling.

3.  The Veteran's service connected disabilities are not of such severity as to preclude him from obtaining or maintaining any form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the May 2003 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim in January 2007.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

He has also been afforded VA medical examinations of his service-connected disabilities, most recently in October and November 2006.  Importantly, the examinations, and a January 2007 addendum, address the impact of the Veteran's disabilities on employment, as requested in the remand.  Although the representative contended that the examiner did not review the claims folder, the claims folder was noted to have been reviewed in all examinations, except for the examination of the right fifth toe.  The examiner for the right fifth toe specifically noted that no such review was necessary for his determination that there was no foot disability.  Further, the representative was concerned with the timing of when the VA treatment records were received in relation to the examinations, and also as to when the private records were requested.  The Board observes that VA treatment records were associated with the claims folder in August 2003 and October 2006 prior to the VA examinations, and the inclusion of later VA treatment records in January 2007 does not negate the substantial compliance with the remand order, or the adequacy of the examinations, wherein the claims folder was reviewed.  The representative also suggested that the Veteran's private records from Dr. Bhaiji should have been associated with the claims folder prior to review by the examiner, and that a follow-up request should have been sent.  The Board notes that records from Dr. Bhaiji are associated with the claims folder due to their inclusion with the social security disability records, and in any event, Dr. Bhaiji did not respond to the RO's January 2007 request, and the Veteran was so informed in March 2007; further, the Veteran has not submitted his private records from Dr. Bhaiji.  In addition, the January 2007 request for records was the second request, as an earlier request was sent in February 2005.  Thus, the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities in regards to employability, and are adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although in January 2006, he declined to do so.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication of his claim at this time is warranted.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or experience difficulty obtaining employment is not determinative.  
 
To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15. 

The Veteran has been awarded service-connection for multiple disabilities at the following disability ratings: cataracts, with a 30 percent rating; degenerative joint disease of the lumbar spine, with a 20 percent rating; hypertension, with a 10 percent rating; diabetes mellitus, with a 10 percent rating; carpal tunnel syndrome of the left wrist, with a 10 percent rating; carpal tunnel syndrome of the right wrist, also with a 10 percent rating; neuropathy of the left lower extremity, with a 10 percent rating; neuropathy of the right lower extremity, also with a 10 percent rating; and, residuals for a fracture of the right fifth toe, with a 0 percent rating.  These represent the only disabilities for which the Veteran has been awarded service connection at the present time.  His combined rating is 70 percent.  

In addition, the Veteran's service-connected disabilities affecting the peripheral nerves of the neurological system, specifically neuropathy of the left and right lower extremities, and carpel tunnel syndrome of the left and right wrists result in a 40 percent combined rating given the bilateral factor.  38 C.F.R. §§ 4.25, 4.26.  Based on these ratings, the Veteran meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 4.16(b) for extra-schedular consideration for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), is not for application.  

Having satisfied the initial threshold requirements for consideration of a TDIU according to 38 C.F.R. § 4.16(a), at issue, is whether his service-connected disabilities are so severe as to preclude the Veteran from engaging in any type of gainful employment (i.e. employment that is anything other than marginal in nature).  

The Veteran contends that his service-connected disabilities preclude him from engaging in any sort of employment.  He is currently unemployed, and has been so since he was terminated from his work as a cab dispatcher in 2002.  

The Veteran was afforded medical examinations to address his service-connected disabilities, and their effects on his employability.  In October 2006, a VA examiner considered the Veteran's service-connected diabetes mellitus, type II.  In the examiner's opinion, the Veteran had no employment restrictions, for sedentary or physical employment, due to his diabetes.  Also of record, is a VA examiner's February 2005 notation that the Veteran did not have to avoid activity to prevent hypoglycemia.  

Also in October 2006, the Veteran was afforded a VA examination for his service-connected hypertension.  That examiner concluded that the Veteran's hypertension "had no impact at all on physical or sedentary employment."  

The Veteran's October 2006 VA examination for his service-connected residuals of a right fifth toe injury, rated as noncompensable, continued to find that in fact there were no residuals of a foot injury, and no functional limitations due to the foot.  Right foot examination was normal.  An earlier March 2003 VA examination had also concluded that there was not a foot disability.  

An October 2006 VA examination for the Veteran's service-connected degenerative joint disease of the lumbar spine noted that there was degenerative arthritis, and that repetitive use caused increasing aching, pain, soreness, tenderness, and fatigability.  In a January 2007 addendum, the examiner explained that the Veteran's back disability would prevent him from engaging in heavy or repetitive bending and lifting activities.  As such, the examiner concluded that the Veteran would be limited to sedentary work.  In an earlier January 2003 VA examination the Veteran reported that he suddenly fell, and then walked stooped-over, with tingling in his left lower extremity.  He also asserted that he experienced pain of the lower back since 1994, with attacks persisting approximately three to four times a month, and lasting for four to forty-eight hours.  In March 2003, the Veteran also complained of inability to engage in repetitive bending and lifting, and asserted that prolonged standing of more than an hour at a time caused pain.  A February 2005 examination indicated that the Veteran reported that repetitive use bothered him, with certain positions irritating his back and causing flare-ups, but otherwise, the Veteran did not report incapacitating episodes.  The Veteran had some unsteadiness and a fear of falling when standing.  

In a November 2006 VA examination of the eyes, the Veteran reported a decrease in his peripheral vision, and that he could not see to read with his left eye.  The examiner, however, found that overall the Veteran had good visual acuity and only slightly constricted visual fields.  The examiner concluded that the Veteran's eye disabilities were unlikely to contribute to unemployability.  The Veteran also had a January 2003 eye examination, wherein his history of cataract extractions and intraocular implants was reviewed, and internal examination showed no remarkable features which would effect his vision.  He had pseudophakia in both eyes.  At that time the Veteran reported difficulty seeing from one eye in bright light, and the other eye in dim light.  The examiner opined that the Veteran's difficulty with reading or light levels was not outside of the expected.  In a February 2005 examination, the Veteran complained of seeing something cross his vision on the right side a few times each week.  Pseudophakia was unlikely to be the cause of slightly reduced vision of the left eye.

In November 2006, the Veteran was afforded a VA examination for his service-connected carpal tunnel of the upper extremities and neuropathy of the lower extremities.  He complained of numbness in his hands, and numbness with tingling in his feet.  The Veteran reported that walking was difficult.  He reported that he occasionally dropped objects, such as cigarettes, or spilled cups.  He indicated that he experienced extreme temperature sensitivity and that he had cramping that woke him at night two to three times a week.  The examiner noted that the Veteran had decreased sensation in the medial aspect of his palms bilaterally, as well as his medial digits bilaterally on the dorsal aspect.  The Veteran indicated that he had been unable to keep up with his work as a cab dispatcher because his fingers had cramped and caused him to drop his pen.  He reported that he continued to find writing difficult.  The Veteran indicated that he was attempting to find employment, but had only worked one job in three years through an employment agency.  He complained that his eye disability made him relatively unable to drive, such that employability was difficult.  The examiner noted the Veteran's peripheral neuropathy and bilateral carpal tunnel syndromes, and that these might decrease the chance of employability; however, the examiner opined that age also played a part.  In addition, the examiner noted that the Veteran was currently untreated for several of his disabilities, and deferred to ophthalmology as to whether the Veteran's eyesight played a role in unemployability.  The Board observes that the medical evidence of record did not support the Veteran's contentions, as the eye examiner concluded that the Veteran had good visual acuity and only slightly constricted visual fields.  The examiner noted that excessive writing or walking caused pain and discomfort.  The examiner suggested occupational therapy, and that the Veteran might benefit from vocational rehabilitation.  The examiner addressed that there were some limitations in the examination in regards to the ability to assess the Veteran's length of function; however, he opined that in the short term, there was no evidence of any difficulty in engaging in some work.  

Other medical evidence of record includes an October 2003 Physical Residual Functional Capacity Assessment for social security disability.  The Veteran was assigned a primary diagnosis of degenerative disc disease of the lumbar spine, and secondary diagnoses for hypertension, carpal tunnel syndrome, lens implants of the eyes, and an alleged impairment of angina.  At that time, the Veteran could occasionally lift and/or carry twenty pounds, but was frequently limited to ten pounds or less.  He was able to stand and or walk about six hours in an eight hour workday, or he could sit for approximately six hours in an eight hour workday.  He had certain postural limitations, such that he could never climb a ladder, rope, or scaffold.  No visual, manipulative, communicative, or environmental limitations were established.  The Veteran reported inability to work, mow his lawn, or walk more than a short distance.  He indicated that household chores took longer due to his need to rest and refrain from standing for long periods of time.  The Veteran indicated that when his back hurt, he had difficulty sitting on the toilet and wiping.  Then, in a section regarding information about abilities affected by his medical conditions, the Veteran identified the following difficulties: lifting; climbing stairs; using his hands; standing; kneeling; seeing; walking; and, squatting.  He did not identify sitting, hearing, talking, or reaching as problematic.  

In response to the request for records, the Social Security Administration indicated that the Veteran's claim for disability benefits had been denied.

A September 2003 letter from the Veteran's private doctor, A. K. Bhaiji, M.D., was included in the social security disability records.  Dr. Bhaiji indicated that the Veteran would not have difficulty with work-related activities such as sitting, handling objects, hearing or speaking.  This was in spite of the possible noted difficulties standing, walking, lifting, carrying objects, or possibly even traveling.  

The Veteran separated from service in April 1995.  From 1996 to 1999, the Veteran reported being self-employed approximately fifteen to twenty hours per week as a cab driver.  The Veteran suggested that he could no longer load or unload luggage, and that he experienced difficulty with his vision according to varying degrees of light or darkness.  He reported that from 1999 to October 2002 he was employed as a cab dispatcher.  He wrote that he had been unable to work due to the strain on his vision, as well as difficulty with excess writing due to his carpal tunnel syndromes.  The Veteran contended that he was unable to maintain a clerical job because his hands cramped and that he had difficulty focusing on fine-print.  He reported that he applied for employment with Wal-Mart, Target, and K-Mart, and the record suggests that he was not successful.  

A report obtained from his former employer, Southwest Cab, addressed the reasons for the Veteran's termination as a cab dispatcher.  It listed decreased call volume as a problem.  In addition, the report itemized how he contacted drivers over the telephone against company policy, refused to pick-up the elderly in a timely fashion, disrespected supervisors, employees and other contractors, and used foul language to disparage his work superiors.  Thus, his termination was not attributed to medical disabilities.  

In support of his claim, as early as December 2002 the Veteran wrote that he had not been employed full-time for nearly two years, and had not worked since October.  He contended that he was unable to qualify for employment due to his physical limitations.  He wrote that he was unable to engage in anything physical due to his back disability.  He contended that he could not engage in clerical activities because he had difficulty seeing, and numbness in his hands that made it difficult to hold a writing utensil.  The Veteran later suggested, in January 2003 with clarification in February 2004, that he separated from service because his re-enlistment would have been barred due to his physical disabilities, specifically his physical profile and inability to take a performance training test.  In April 2004, the Veteran asserted that he could not stand for more than ten minutes, and that his mobility was limited.  He contended he experienced severe cramps in his wrists during sleep, as well as difficulty grasping objects.  He asserted that he was determined physically incapable of performing duties as a cab driver, and moved to a position as a dispatcher.  He implied that he left this position because it paid minimum wage.  He suggested that he had not obtained other employment because of his physical disabilities as well as his age.  

The Board is sympathetic to the Veteran's contentions regarding his difficulties with employability.  The Veteran has suggested his problems are a result of his physical disabilities, and his age.  Age, however, is not an appropriate consideration in determining entitlement to a TDIU.  It must be noted that despite his contentions otherwise, the Veteran did not leave his last job because of his physical disabilities.  Rather, he was terminated because of his conduct.

The evidence of record supports that the Veteran is unable to engage in physically strenuous employment.  The October 2006 VA examiner noted that the Veteran would be limited to sedentary work due to his service-connected degenerative joint disease of the lumbar spine.  Also, the medical examiner for social security opined that the Veteran had certain postural limitations, including inability to climb a ladder, rope or scaffold.  In addition, the November 2006 examiner recognized that the service-connected carpal tunnel syndromes and peripheral neuropathies of the lower extremities might decrease the chance of the Veteran's employability; however, he also noted that age played a part.  

However, the preponderance of the medical evidence does not indicate that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  Rather, medical professionals have only concluded that the Veteran is limited in his abilities.  Not only do the records not restrict sedentary employment, but a September 2003 letter from Dr. Bhaiji indicated that the Veteran would not have difficulty with work-related activities such as sitting, handling objects, hearing or speaking.  This was in spite of the possible difficulties standing, walking, lifting, carrying objects, or possibly even traveling.  The examiner for social security noted that there were no visual, manipulative, communicative, or environmental limitations.  Although the Veteran contended he could not work because he could not see well enough or drive, the VA examiner concluded the Veteran's eye disability was unlikely to contribute to his unemployability.  The Veteran's service-connected hypertension had no impact on physical or sedentary employment, and the right fifth toe injury caused no functional limitations, such that the examiner concluded there was not a foot disability.  The examiner for degenerative joint disease noted that the Veteran would be limited to sedentary work, and following an eye examination it was noted that the eye disabilities were unlikely to contribute to unemployability.  The examiner who addressed the carpal tunnel syndromes and peripheral neuropathies suggested that the Veteran could even benefit from occupational or vocational rehabilitation.  

Although the Veteran's service-connected conditions clearly affect his ability to perform extensive manual labor, the evidence does not indicate that he is unable to perform light or medium duty work, or some other type of substantially gainful employment.  Looking at his occupational history, he last worked in an office position, and his service-connected conditions do not prevent him from engaging in his prior employment since he remains functionally capable of performing similar jobs.  There is no medical opinion that he is physically incapable of performing sedentary work. 

Although the Veteran's service-connected conditions limit his occupational opportunities, they are not shown to be of such severity as to preclude gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995) (citation omitted).  In this case, as in Van Hoose, there simply is no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  The record does not reflect any periods of hospitalization for the Veteran's service-connected conditions.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to assign a TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.


Accordingly, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities.  The Board concludes, therefore, that a TDIU is not warranted. 

A review of the evidence of record does not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The preponderance of the evidence is against the claim for a TDIU.  38 C.F.R. §§ 4.7, 4.16.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


